DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
In claim 1, the recitation of “a plurality of support arms extending from the attachment feature to a radially innermost portion of the casing, at least one support arm of the plurality of support arms defining an internal cavity, wherein the radially innermost portion of the casing is configured to be coupled to an outer race of the bearing; and a reinforcing member housed at least partially within the internal cavity of at least one support arm, wherein the reinforcing member comprises a shape memory alloy material,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 11, the recitation of “a plurality of support arms extending from the attachment feature to a radially innermost portion of the casing, at least one support arm of the plurality of support arms defining an internal cavity, wherein the radially innermost portion of the casing is coupled to the outer race of the bearing; and a 
In claim 17, the recitation of “forming an internal cavity within at least one support arm of the plurality of support arms; and inserting a reinforcing member within the internal cavity of the at least one support arm of the plurality of support arms, the reinforcing member comprising a shape memory alloy material,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-10, 12-16, and 18-20 are allowed due to dependency.

The closest prior art is considered to be US 2008/0181763 to Webster et al., which teaches a similar bearing support system for a gas turbine engine (Figs. 1 and 2) and having a plurality of radially and circumferentially arranged shape memory spokes (60) (Figs. 2-5) in addition to support arms (50).  This reference fails to teach the limitations quoted above and it is not considered obvious to modify it in a way that would render the claimed invention obvious.  As a result, the claims are allowable.  
As cited on the IDS filed 8/08/2019, US 2009/0185768 (Fig. 2) and US 2011/0150378 (Fig. 11) are also considered to teach relatively close prior art but each is 
The additional references are cited by the Office are for the sake of showing the relevant state of the art and each is at least as deficient as Webster et al.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MICKEY H FRANCE/Examiner, Art Unit 3746    


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746 
Friday, April 9, 2021